ICJ_066_ReviewJudgment273UNAT_CARAT_NA_1982-07-20_ADV_01_NA_05_FR.txt. 411

OPINION DISSIDENTE DE M. LACHS
[Traduction]
I. INTRODUCTION

1. La création des organisations internationales n’a pas eu pour seul
effet d’ouvrir un nouveau chapitre du droit international : elle a aussi suscité
de nombreux problémes concernant leur fonctionnement et la situation de
leur personnel. Aussi des divergences de vues sont-elles apparues quant
aux droits et obligations de ces fonctionnaires d’un nouveau genre ; cer-
taines ont donné lieu à des litiges entre les administrations et les fonc-
tionnaires, et les méthodes et procédures à suivre pour les trancher ont posé
des problèmes spécifiques. Les fonctionnaires ne pouvant demeurer sans
protection, il a fallu instituer des tribunaux spéciaux pour statuer sur les
litiges dans ce domaine. C’est pourquoi, comme on le sait, trois tribunaux
administratifs existent actuellement. Le Tribunal administratif des Na-
tions Unies a créé une riche jurisprudence, qui a aidé à donner corps au
droit interne des organisations internationales. Cependant, aucun tribunal
n’est infaillible et, à l’occasion, le bien-fondé de ses décisions a été mis en
cause. Ainsi s'explique l’établissement du système de réformation des
jugements de deux des tribunaux en question. Le dernier épisode est la
présente affaire.

2. Pour plusieurs raisons, c’est avec hésitation que j'écris cette opinion :
en particulier, nous avons ici affaire à un jugement prononcé par un
tribunal qui donne tout à fait satisfaction et je pourrais sans doute sous-
crire à la plupart de ses décisions. Cependant, puisque j’ai du mal à
accepter, à mon regret, une partie importante du jugement dont il s’agit en
l'espèce et qu’à mon avis la Cour aurait dû examiner cette partie de façon
plus approfondie, je crois devoir, en toute conscience, indiquer mon point
de vue.

II. LA COMPETENCE

3. La requéte, 4 premiére vue assez simple, pose des questions de droit
complexes et difficiles. Comme l’avis de la Cour le démontre amplement,
les circonstances mêmes dans lesquelles elle a été soumise ont provoqué
des observations acerbes sur diverses questions de procédure et un examen
spécial de la question de la compétence. Quant à la procédure de réfor-
mation dans son ensemble, ses défauts théoriques sont maintenant
notoires. D’un point de vue pratique, l'expérience de la Cour dans la présente
affaire s’est révélée encore plus pénible que dans les quelques affaires
comparables antérieures : les irrégularités commises sont des plus frap-

90
DEMANDE DE RÉFORMATION (OP. DISS. LACHS) 412

pantes, surtout au stade du Comité des demandes de réformation. Cepen-
dant, je n’y ai pas d’abord vu de raison décisive de ne pas examiner le fond
de l'affaire. C’est leur analyse plus détaillée dans l’avis consultatif qui a mis
en lumière les violations graves commises dans le processus de filtrage.
J'étais donc moi-même partagé et la balance aurait facilement pu pencher
de l’autre côté. Il est néanmoins certain que la Cour a pris sa décision à
l’intérieur de la vaste zone d’ombre projetée par ces déficiences, et, sans s’y
laisser arrêter, elle a surmonté la difficulté, poursuivi l'analyse de l’affaire
et tiré ses conclusions. Ces circonstances singulières, tout en renforçant
mes doutes sur la compétence de la Cour, me permettent, dans les sections
suivantes de la présente opinion, d'examiner le fond de l’affaire.

II. LA QUALITÉ POUR AGIR
DES ETATS MEMBRES DES NATIONS UNIES

4. Dans la présente affaire, la Cour ne peut évidemment, comme elle l’a
fait en 1973, écarter comme dénués de pertinence les arguments sur lir-
régularité d’une demande de réformation présentée par un Etat non partie
au différend : elle doit tenir l’engagement qu’elle a pris en disant que ces
arguments font intervenir des considérations qu’elle « devrait soigneuse-
ment examiner si elle était un jour saisie d’une requête pour avis consultatif
sur demande adressée au Comité par un Etat Membre» (C.LJ. Recueil
1973, p. 178, par. 31). Ce faisant, cependant, elle ne doit pas oublier que ces
arguments avaient été agités dés 1955 et que c’est malgré eux et en pleine
connaissance de cause que l’Assemblée générale décida de modifier le
statut du Tribunal. C’est donc à dessein que l’Assemblée générale adopta
un amendement qui rendait possible l'intervention d’un Etat Membre dans
un différend entre le Secrétaire général et un de ses fonctionnaires.

5. Les objections à l'intervention des Etats que je viens d’évoquer se
présentent sous deux aspects. D’une part, elles portent sur les droits du
fonctionnaire partie au différend initial ; de l’autre, elles portent sur les
prérogatives de l’autre partie au différend, c’est-à-dire du Secrétaire géné-
ral, fonctionnaire le plus élevé de l'Organisation. De part et d’autre on a
formulé l’objection que la procédure suivie permet à un Etat Membre de
faire intrusion dans les relations entre le Secrétaire général et un membre
de son personnel.

6. Le problème se ramène donc à celui des rapports entre les Etats
Membres et les fonctionnaires ou anciens fonctionnaires des Nations
Unies. Or il faut faire ici une distinction entre, d’une part, les rapports
professionnels et quotidiens et, de l’autre, le lien fondamental et organique.
Le Secrétaire général est au centre de cette distinction. Pour ce qui con-
cerne leurs activités pratiques et quotidiennes, en effet, les fonctionnaires
ne sont responsables que devant lui. La nature même de leurs fonctions,
garantie par l’article 100 de la Charte, exige qu’ils soient protégés contre
toute influence de la part des Etats Membres — mais aussi que ceux-ci
soient protégés.

91
DEMANDE DE RÉFORMATION (OP. DISS. LACHS) 413

7. Inversement, le lien fondamental et organique entre le fonctionnaire
et les Etats Membres doit être envisagé à la lumière de certains principes de
base. L’un de ces « principes », sans cesse perdu de vue dans le contexte des
litiges, est que la liste des organes principaux de l’Organisation ne men-
tionne pas le Secrétaire général, mais le Secrétariat, auquel appartiennent à
la fois le Secrétaire général et ses fonctionnaires. Les fonctionnaires du
Secrétaire général sont les serviteurs de l'Organisation des Nations Unies.
Un lien les unit à l'Organisation dont le Secrétaire général est censé
interpréter et transmettre les instructions. Le Secrétaire général, fonction-
naire le plus élevé de l'Organisation, représente celle-ci dans les
relations qu’il a avec les fonctionnaires ; mais, comme l’indique l’ar-
ticle 101 de la Charte, c’est un autre agent de l'Organisation, à savoir
l'Assemblée générale, qui a le pouvoir de décision et de contrôle sur les
dispositions régissant les rapports des fonctionnaires, non seulement avec
le Secrétaire général, mais aussi avec l'Organisation qui est derrière lui.
Ainsi l'Organisation des Nations Unies, constituée d'Etats Membres dont
l’Assemblée générale est la voix, est en dernière analyse l'employeur du
personnel. Comme la Cour elle-même l’a reconnu en 1954 et confirmé en
l'espèce (par. 68), le Secrétaire général est à tout moment soumis, en
matière de personnel, au contrôle de l’Assemblée générale (voir C.LJ.
Recueil 1954, p. 60).

8. Il faut donc conclure que le lien essentiel unit le fonctionnaire à
l'Organisation et qu’à ce niveau les Etats Membres comme tels ne sauraient
être considérés comme des tiers. Qui plus est, la présente affaire ne porte
pas seulement sur un problème important de validité d’une règle, mais
aussi sur la mise en œuvre d’une décision de l’Assemblée générale affec-
tant plus d’un fonctionnaire et, comme j'espère l’établir, la question
qu’elle soulève touche l’interprétation fondamentale de l’article 101 de la
Charte.

9. En somme la décision prise en 1955 par l’Assemblée générale de
rendre possibles les demandes de réformation présentées par les Etats
Membres peut se justifier par le motif que ceux-ci, en tant que représen-
tants de l'Organisation, auront parfois un intérêt légitime à contester des
jugements du Tribunal portant sur un des aspects des droits et obligations
du fonctionnaire à l'égard de son employeur ultime, l'Organisation. En
pareil cas on ferait fausse route, me semble-t-il, si l’on considérait leur
demande comme une intervention dans des relations entre deux autres
personnes.

10. Le fait est que, comme cela a déjà été affirmé en 1973, « l’article 11
n’a pas été introduit dans le statut du Tribunal administratif des Nations
Unies exclusivement, ni méme principalement, pour assurer une protec-
tion juridictionnelle aux fonctionnaires », malgré ce que l’on avait pu dire
en 1956 au sujet de l’article XII du statut du Tribunal administratif de
POIT (voir C_LJ. Recueil 1973, p. 183, par. 40) ; et qu’en conséquence la
Cour doit tenir dûment compte de l’autre partie méritant une protection
judiciaire, c’est-à-dire de l'Organisation.

92
DEMANDE DE REFORMATION (OP. DISS. LACHS) 414
IV. LES MOTIFS DE LA DEMANDE DE REFORMATION

11. Le jugement n° 273 du Tribunal administratif des Nations Unies,
sans ordonner de payer à M. Mortished la prime de rapatriement qu’il
demandait, lui a accordé une indemnité du même montant exactement, si
bien que l'effet de son recours équivaut en fait, sinon en droit, à la satis-
faction de sa demande. Comme la Cour l’a dit en 1954, les décisions du
Tribunal sont obligatoires pour l'Organisation des Nations Unies. L’un
des membres de l’Assemblée générale de cette Organisation a utilisé la
procédure de réformation pour contester la base juridique de ce jugement
précis.

12. Je suis d'accord avec les critiques formulées par la Cour contre le
libellé diffus et maladroit de la question que le Comité lui a soumise après
avoir examiné la demande de réformation ; j'estime aussi qu’il est néces-
saire d’aller au-delà des termes de la question afin de déterminer les motifs
de contestation invoqués au sens de l’article 11 du statut du Tribunal. Sur
les deux motifs soulevés au sein du Comité, l’un d’eux, l’excès de juridic-
tion, semble davantage se rapprocher des termes mêmes de la question
posée à la Cour, dans la mesure où le Tribunal administratif, bien qu’il soit
compétent pour connaître de l’inobservation alléguée des conditions d’em-
ploi, n’a certainement pas le pouvoir d’aller jusqu’à contrarier une décision
de l’Assemblée générale. C’est ce que le Tribunal semble avoir reconnu en
« se contentant » d'accorder une ir:demnité, sans nier l’effet immédiat de la
résolution 34/165 de l’Assemblée générale. Mais ce qui me préoccupe
particulièrement c’est que la décision rendue à cet effet se fondait sur l’idée
que M. Mortished bénéficiait d’un « droit acquis » en vertu de la dispo-
sition 109.5 f) déjà abrogée du règlement, autrement dit d’un texte qui,
comme je vais le montrer, s’opposait à la volonté du législateur. J’estime
donc, comme la Cour, que l’enquête doit avant tout porter sur l’autre motif
de contestation, à savoir l'erreur sur une question de droit concernant les
dispositions de la Charte.

V. LES ASPECTS « CONTENTIEUX » DE LA TÂCHE ACTUELLE DE LA COUR

13. Avant de rechercher si le jugement n° 273 a effectivement commis
une erreur de droit concernant les dispositions de la Charte, je voudrais
présenter des observations sur quatre autres procédés par lesquels l’avis de
la Cour tente de restreindre la portée des recherches à entreprendre.
Premièrement, l’avis met l’accent sur les difficultés que suscite l'emploi
de la compétence consultative de la Cour pour résoudre des questions
contentieuses. La Cour use de ce procédé quand elle exprime la crainte d’agir
comme une juridiction d’appel et de « refaire le procès ». Je suis tout à fait
d’accord avec la prudence ainsi invoquée tant qu’elle n’empéche pas la
Cour d'accomplir concrètement sa tâche. On ne doit cependant pas oublier
que le Règlement même de la Cour envisage la possibilité d’une demande
d’avis relative « à une question juridique actuellement pendante entre deux

93
DEMANDE DE REFORMATION (OP. DISS. LACHS) 415

ou plusieurs Etats » (art. 102). Certes, on peut donner des garanties en
respectant les règles applicables aux affaires contentieuses et il est d’ail-
leurs sensiblement plus difficile de donner les mêmes garanties quand l’une
des parties est un individu ne pouvant ester devant la Cour. Cependant,
l'examen de questions contentieuses fait partie des tâches essentielles de la
Cour dans toute procédure de réformation, et, s’il lui semble qu’en accom-
plissant cette tâche elle s’expose à traiter les parties d’une manière iné-
quitable, la bonne solution est sans doute de refuser l’avis. La Cour ne
gagne rien si, acceptant de rendre l’avis, elle s’abstient d'examiner les
problèmes d’une manière assez approfondie pour aboutir à une conclu-
sion bien fondée. Ce faisant, selon moi, la Cour renonce à s'acquitter
pleinement de sa tâche à cause de scrupules tenant au système et non au
litige.

14. Deuxièmement, la Cour utilise aussi, pour restreindre le champ de
ses recherches, le procédé connexe consistant à dire qu’elle peut déceler
une erreur dans l’interprétation que donne le Tribunal du statut et du
règlement du personnel sans se prononcer elle-même — ou du moins sans
déclarer quelle est, à son avis, l'interprétation correcte ni même « ce que
serait, en soi, la bonne interprétation du statut et du règlement du per-
sonnel au-delà de ce qui est strictement nécessaire pour déterminer si
l'interprétation du Tribunal est contraire à ce que prescrivent les disposi-
tions de la Charte » (par. 64). Je dois cependant constater avec regret qu'ici,
comme au paragraphe 66, la Cour limite application de cette formule à un
objectif restreint, qui consiste à rechercher seulement si l'interprétation du
Tribunal est « contraire à ce que prescrivent les dispositions de la Charte »
(les italiques sont de moi). Ce but mal choisi empécherait à l’évidence la
Cour de s'acquitter de sa tâche réelle, prévue par l’article 11 du statut du
Tribunal, c'est-à-dire d’examiner toute question de droit concernant ces
dispositions afin de vérifier si le Tribunal y a commis une erreur. Comment
un Tribunal, quelles que soient ses fonctions, peut-il critiquer le jugement
prononcé par un autre, sinon en prenant pour critère la conclusion à
laquelle il aurait lui-même abouti au sujet de ce qu’il aurait fallu faire ?
Comment peut-il en général s’estimer certain d’avoir décelé une erreur s’il
n’est également certain de ce que l’autre tribunal aurait dû déclarer ? Pour
prendre un exemple dans la jurisprudence du Conseil d'Etat belge :

« Le Conseil d'Etat, section d’administration, n’a pas à substituer
son appréciation à celle du ministre au sujet de l'opportunité qu’il yaa
prendre d’urgence un arrêté; que cependant, pour s’acquitter de la
mission de contrôle de légalité inhérente à cette même compétence, le
Conseil d’État, section d’administration, a l’obligation d'examiner si
le ministre, en se référant dans l’espèce à l’urgence, a attribué à la
disposition de l’article 3, alinéa premier, des lois coordonnées sa por-
tée exacte, c’est-à-dire si, en appliquant la notion d’urgence aux cir-
constances de la cause, l'autorité administrative n’est pas allée jusqu’à
méconnaître, en dénaturant cette notion, la qualification juridique

94
DEMANDE DE RÉFORMATION (OP. DISS. LACHS) 416

que le législateur y a attachée... » (Arrêt n° 16448, 20 juin 1974,
A.S.B.L. Institut technique libre Georges Cousot et consort c. Etat belge,
Recueil des arrêts du Conseil d’Etat, 1974, pp. 645-647.)

15. On constate avec intérêt que la Cour elle-même, dans son avis,
« admet que l’avis consultatif doit traiter d’une question différente de celle
dont le Tribunal s’est occupé » (par. 61). Il n’existe donc, on le voit, aucune
raison nécessaire pour que, si la Cour déclare comment elle interprète la
considération précise ou les éléments sur lesquels repose sa réponse à la
question dont elle est saisie, cela revienne à substituer « son opinion à celle
du Tribunal sur le fond de l'affaire » (par. 47 de l’avis Fasla) : en effet,
selon toute vraisemblance, le fond de l’affaire comporte de nombreux
autres aspects sur lesquels la Cour n’a rien à dire. Il est même tout à fait
concevable que la Cour interprète une question de droit déterminée d’une
autre manière que le Tribunal sans remettre en cause la décision de celui-ci
sur le fond. C’est aussi dans cette perspective que l’on peut situer la
décision que doit prendre le Tribunal après l’avis de la Cour en vertu de
l'article 11, paragraphe 3, de son statut.

16. Bref, sij’admets qu’il « incombe au plus haut degré [à la Cour], ... de
rechercher si l’interprétation ou l’application particulière que le Tribunal
fait de ce statut et de ce règlement contredit une disposition de la Charte »
(avis, par. 66), je conçais mal que l’on puisse s'acquitter de cette tâche sans
aboutir à une conclusion sur ce qu’aurait pu être une interprétation ou
application différente. Toute autre méthode serait vouée à l'échec, car elle
supposerait que la Cour doit accorder au Tribunal le bénéfice du doute, là
même où la Cour tient du statut du Tribunal le pouvoir de faire le contraire.
Les « contraintes inhérentes de la procédure consultative » (ibid, par. 63)
seraient ainsi conçues de manière à rendre le statut du Tribunal inopérant
et la disposition dont il s’agit resterait lettre morte. Une fois encore, selon
moi, la Cour a le choix soit de rejeter la procédure, soit, si elle Paccepte,
@essayer de lui donner effet.

17. Un troisiéme procédé utilisé dans le présent avis pour limiter les
pouvoirs de la Cour consiste 4 déclarer :

« la tache de la Cour n’est pas de décider si le jugement du Tribunal
comporte une erreur dans l’interprétation des instruments appli-
cables, à moins qu'il ne s’agisse d’une erreur de droit concernant les
dispositions de la Charte des Nations Unies » (par. 74).

J'espère avoir maintenant suffisamment indiqué pourquoi j’estime qu’il
s’agit la d’une fausse antithèse. J'irai même jusqu’à dire que les erreurs
concernant l'interprétation de textes dont la Charte constitue la source et
l’origine sont l’exemple par excellence de la catégorie d’erreurs envisagée à
Particle 11 du Statut du Tribunal.

18. Quatrièmement, la Cour rappelle que ni elle-même ni le Tribunal ne
sauraient avoir « de « pouvoirs de contrôle judiciaire ni d’appel en ce qui
concerne les décisions » de l’Assemblée générale » (par. 76). Je suis entiè-

95
DEMANDE DE RÉFORMATION (OP. DISS. LACHS) 417

rement d’accord, sous cette réserve que, comme je l’ai indiqué, il peut
arriver à la Cour d’accomplir une tâche d’interprétation à des fins sem-
blables, à la requête de l’Assemblée ou d’autres organes qui souhaitent
obtenir des éclaircissements juridiques sur leurs propres activités (C.J.
Recueil 1950, p. 131 et suiv. ; CLS. Recueil 1971, p. 23). Cependant je
conclus aussi qu’en raison de cette limitation la Cour et à plus forte raison
le Tribunal sont encore plus tenus de se conformer aux désirs de l’Assem-
blée exprimés par ses décisions.

VI. LE SENS DE L’EXPRESSION « ERREUR DE DROIT CONCERNANT
LES DISPOSITIONS DE LA CHARTE DES NATIONS UNIES »

19. Comme les travaux préparatoires Pindiquent clairement, il y a très
peu de chances qu’une disposition ne figurant ni au chapitre XV, ni à
l'article 55 c) de la Charte, soit mise en cause dans une affaire soumise au
Tribunal administratif et, s’il s’agit du chapitre XV, les fonctionnaires et le
Secrétaire général ne sont pas moins intéressés que les Etats Membres à son
application générale. Toutefois, dans le cadre du chapitre XV, l’article 101,
selon une interprétation constante, attribue à l’Assemblée générale un rôle
déterminé quand il s’agit d'établir les règles sous le régime desquelles les
fonctionnaires doivent assurer leur service. Pour examiner une demande
émanant d’un membre de cette Assemblée, il faut donc se référer surtout,
sinon exclusivement, à l’article 101 pour définir la portée du motif de
contestation défini comme l'erreur de droit concernant les dispositions de
la Charte.

20. Selon moi, l’avis de la Cour envisage cette opération indispensable
de façon abstraite. Il importe cependant sans aucun doute de partir du
texte même de l’article 11, paragraphe 1, du statut du Tribunal : « une
erreur de droit concernant les dispositions de la Charte ». Il convient en
particulier de souligner que c’est [dans le texte anglais] «la question de
droit » et non pas l’erreur elle-même, qui doit « concerner » les dispositions
de la Charte. L'obligation « d’établir un lien » avec la Charte, dont dépend
le pouvoir de la Cour d'examiner l’éventualité d’une erreur de droit, se
définit donc de façon large: elle s’applique à l’objet des délibérations
du Tribunal et non pas forcément à son analyse des dispositions de la
Charte, |

21. Il suffit d'examiner la Charte pour constater tout de suite que le
paragraphe 1 de Particle 101 est le seul texte qui soit de nature à poser des
« questions de droit » dans l'affaire Mortished, telle qu’elle a été soumise au
Tribunal administratif. D’une part, ce paragraphe a toujours été interprété
comme le fondement du pouvoir de l’Assembiée générale d’établir et de
maintenir le statut du personnel, bien qu’à la différence du paragraphe 3 il
porte à l’évidence sur les conditions de nomination plutôt que sur les
conditions d'emploi. D’autre part, dans l’exercice de ses fonctions, le
Tribunal applique et interprète sans cesse ce statut et le règlement qui en
découle. Toute « question de droit » dans le domaine du statut et du
règlement « concerne » donc cette disposition de la Charte et si le Tribunal

96
DEMANDE DE REFORMATION (OP. DISS. LACHS) 418

commet une « erreur » quelconque sur une question de ce genre, ce motif
permet de contester le jugement grâce à la procédure de réformation et
donne à la Cour l’occasion d’examiner l’argumentation retenue par le
Tribunal a ce sujet.

22. Compte tenu de l’avis de la Cour (par. 65), s’il existe dans l’action du
Tribunal un élément dont la validité ultime procéde des dispositions de la
Charte, c’est moins le droit qu’il applique que la manière dont il applique le
droit, c’est-à-dire son fonctionnement même, qui doit tout au statut dont
l’Assemblée l’a pourvu. Le droit qu'il applique effectivement peut procé-
der de sources diverses, certaines générales et d’autres plus particulières.
Parmi les sources plus particulières figurent le statut du personnel et le
règlement édicté pour le mettre en œuvre. Toute question de droit portant
sur ces dispositions concerne une disposition de la Charte. D’autre part,
une question de droit générale, par exemple celle des droits acquis, ne
concerne pas, par elle-même, les dispositions de la Charte. Si, en revanche,
à propos de cette question, le Tribunal a l’occasion d’appliquer ou d’exa-
miner le statut et le règlement du personnel dérivés de résolutions de
l'Assemblée générale — donc de Particle 101 de la Charte — et commet une
erreur, cette erreur constituera un motif de réformation. Rien n’autorise
donc à laisser entendre que, si l’on interprétait littéralement les termes
applicables de l’article 11 du statut du Tribunal, toute erreur de droit sans
distinction autoriserait un recours en réformation simplement en raison de
Pample portée de la Charte. De plus, il est dans l’ordre des choses que la
Cour soit amenée, par cette procédure de réformation, 4 examiner certaines
questions peu susceptibles d’avoir la dimension internationale à laquelle
elle est habituée. Ainsi, bien que la Cour ait raison de dire que la référence a
la Charte a un effet restrictif atténuant ce qu’une portée aussi vaste aurait
d’inapproprié, il faut bien voir que l’accent mis sur la prétendue exigence
d’un objet « important » relève de la critique du système plutôt que de
l'analyse du texte. Enfin, il y a loin de l’interprétation indiquée ici à celle
qui considérerait n'importe quelle « erreur de droit ». En s’obligeant a
choisir entre ces deux pôles opposés, la Cour perd de vue la valeur réelle de
la « solution de compromis » recherchée en 1955, qu’elle mentionne avec
approbation.

23. Enfin, j'espère l'indiquer clairement, la question de droit qui me
semble essentielle en l’espèce a vraiment des dimensions constitution-
nelles, car elle n’est autre que celle des pouvoirs respectifs et des relations
mutuelles de l’Assemblée générale, du Secrétaire général et de la Com-
mission de la fonction publique internationale. Cependant la Cour s’ef-
force d'échapper aux problèmes qui se posent en les reportant au-delà des
dispositions de la Charte. Or, c’est dans la Charte que réside la source
même des relations entre l’Assemblée générale, le Secrétaire général et un
organe subsidiaire tel que la Commission de la fonction publique inter-
nationale. Ainsi, que l’on interprète en un sens restrictif ou extensif la
notion d’« erreur de droit concernant les dispositions de la Charte », je suis
bien certain que la question dont je m'occupe satisfait aux critères et
conditions requis pour l’examen par la Cour.

97
DEMANDE DE RÉFORMATION (OP. DISS. LACHS) 419

24. La Cour elle-même a eu l’occasion de déclarer au sujet de l’ensemble
de Particle 101 :

« Aux termes des dispositions de l’article 101, P Assemblée générale
pouvait à tout moment limiter ou contrôler les pouvoirs du Secrétaire
général en matière de personnel. » (C.L.J. Recueil 1954, p. 60 ; cité au
paragraphe 68 du présent avis de la Cour.)

Ainsi, en théorie, un conflit peut surgir entre une décision du Secrétaire
général, par exemple une disposition du règlement ou un amendement
édicté par lui, et une décision de l’Assemblée générale ayant pour but de
contrôler ces pouvoirs. Toute question relative à ce contrôle concerne donc
l’article 101 de la Charte, comme la Cour l’a montré elle-même. On peut
toutefois soutenir qu’il s’agit aussi ou plutôt d’une erreur concernant
d’autres dispositions de la Charte, appliquées au personnel de FOrgani-
sation comme l’exigent les relations internationales. Si les Nations Unies
entendent «en vue de créer les conditions de stabilité et de bien-être
nécessaire favoriser ... des conditions de progrès et de développement dans
l'ordre économique et social ... fondées sur le respect du principe de
l'égalité des droits des peuples. » (art. 55.), elles doivent évidemment
proclamer et pratiquer le même programme dans le cadre de leur système
juridique interne : elles doivent non seulement éviter, mais interdire toute
forme de discrimination parmi ceux qui servent l'Organisation. Si l’on
replace le problème dans une perspective beaucoup plus vaste, une erreur a
été commise en l’espèce, celle d’attribuer une situation privilégiée à cer-
tains et d’en placer d’autres sur un plan désavantageux. Les fonctionnaires
non expatriés ont d’ailleurs soulevé cette question.

VII. LA DEMANDE DE REFORMATION ÉTAIT-ELLE FONDEE ?

25. Pour évaluer correctement l’ensemble de la question, le mieux est de
commencer par l'examen de la décision du Tribunal administratif. Celle-ci,
en bref, est la suivante: une résolution de l’Assemblée générale — la
résolution 34/165 — de caractère normatif, ayant servi de base à un
amendement de la disposition pertinente du règlement du personnel — la
disposition 109.5 —, a été considérée comme dénuée d’effet à l’égard d’un
fonctionnaire — M. Mortished. Celui-ci s’est vu allouer à titre de répara-
tion une « somme égale au montant de la prime de rapatriement », sur la
base d’une autre résolution plus ancienne, déjà remplacée d’ailleurs, et
d’une clause du règlement du personnel — la disposition 109.5 f) — qui avait
cessé d’être en vigueur. Cette décision se serait fondée sur le « préjudice »
qu’aurait subi le fonctionnaire en cause du fait de la mise en œuvre de la
nouvelle résolution et de la nouvelle disposition. Quel était l’acte faisant
grief ? Le refus — la condition de la preuve de la réinstallation n’ayant pas
été satisfaite de verser audit fonctionnaire la prime de rapatriement due
lors de la cessation de service et du changement de résidence.

26. La Cour n’a pas examiné si le Tribunal, en ayant précisément

98
DEMANDE DE RÉFORMATION (OP. DISS. LACHS) 420

recours aux substitutions qu’on vient de mentionner, n’a pas commis une
erreur de droit concernant les dispositions de la Charte. Elle aurait pu,
cependant, procéder à un tel examen sans « refaire le procès » : elle n’au-
rait eu pour cela qu’à « examiner la décision au fond » dans la mesure
envisagée au paragraphe 48 de son avis consultatif de 1973 (cité au para-
graphe 57 de l'actuel avis de la Cour).

VIII. La NATURE DE LA PRIME DE RAPATRIEMENT

27. Envisageons les faits de base. Nous sommes en présence d’une
institution dénommée « prime de rapatriement », qui a été créée pour les
fonctionnaires de l'Organisation recrutés sur le plan international. Son
objectif a été officiellement énoncé il y a trente-trois ans, la prime visant à
compenser, pour les fonctionnaires :

« la perte ... des contacts professionnels et des relations d’affaires avec
leurs compatriotes. ; … la nécessité d’abandonner leur résidence et de
liquider leurs obligations à Vétranger; et ... les frais que doivent
normalement encourir les membres du personnel pour se réinstaller
avec leur famille dans leur pays d’origine » (Assemblée générale,
Documents officiels, quatriéme session, annexe aux comptes rendus ana-
lytiques de la Cinquième Commission, vol. IL, A/C.5/331 et Corr.1,
par. 108).

La conséquence logique était, selon les termes du Comité consultatif
pour les questions administratives et budgétaires, la création d’une « prime
globale de rapatriement versée aux membres du personnel quittant l’Or-
ganisation, pour leur permettre de faire face aux frais motivés par leur
réinstallation dans leur pays d’origine » (A/313, par. 68).

28. L’objet et la finalité dela prime étaient donc clairement définis. Lors
de nouveaux débats consacrés à cette institution, il fut décidé que: « le
Secrétaire général [fixerait] un barème pour le versement de primes de
rapatriement, en se conformant aux maximums et conditions. » (Assem-
blée générale, résolution 470 (V), 15 décembre 1950). Il fut également
stipulé, sous le titre : « Prime de rapatriement », que :

« [auraient] droit, en principe, à la prime de rapatriement les fonc-
tionnaires que l'Organisation devra rapatrier, mais à l’exclusion de
ceux qui auraient été révoqués » (ibid. ann. Il).

Cette disposition devint la base de l’annexe IV au statut du personnel. De
toute évidence, l'expression « en principe » qui y était employée visait à
permettre une certaine souplesse dans des cas exceptionnels, et non à
octroyer un droit inconditionnel au paiement de la prime à tous les fonc-
tionnaires bénéficiaires de l’obligation mentionnée. Cela ressort claire-
ment de la circulaire en date du 20 décembre 1950, rapidement diffusée par
le Secrétaire général, par laquelle /es membres du personnel étaient informés
que : « Le principe d’une prime de rapatriement a été adopté. Cette prime sera

99
DEMANDE DE REFORMATION (OP. DISS. LACHS) 421

versée aux membres du personnel rapatriés aux frais des Nations Unies dans
leur pays d’origine. » (ST/AFS/SER/A/72, par. 11 ; les italiques sont de
moi.) On voit donc que les mots « en principe » ne s’appliquaient pas au
vesement de la prime (comme la Cour semble le supposer), mais a l’ins-
titution créée.

29. Après que la prime fut entrée en application le 1er janvier 1951, le
Comité d’étude du régime des traitements estima ne pas pouvoir « recom-
mander d’en étendre le bénéfice aux fonctionnaires en poste dans leur pays
d’origine » (rapport du Comité d’études du régime des traitements, 1956,
A/3209 : voir par. 224 et 225). La situation particulière des fonctionnaires
expatriés se trouvait ainsi mise en lumière, et l’indemnité était réservée à
ceux d’entre eux qui, ayant cessé leurs fonctions, retournaient dans leur
pays. Ce principe fut repris par la suite à de nombreuses occasions (voir les
circulaires du Secrétaire général ST/AFS/SGB/81, Rev.2 et Rev.3, du
le" janvier et du 6 juillet 1951 ; ST/AFS/SGB/94 du ler décembre 1952 ;
Rev.4 du 15 août 1955). Alors que la Cour avait sous les yeux des éléments
de preuve aussi convaincants établissant l’objet et le but initiaux de la
prime, on s'étonne vraiment de la voir en conclure que « la prime a tou-
jours êté mal nommée » (par. 66 ; les italiques sont de moi). Affirmée à
l'origine, la qualification initiale a été défendue trente années plus tard à
l’Assemblée générale. On ne s’étonne pas moins de voir la Cour se
fonder sur l’expression « tenue de rapatrier » pour nier la réalité de l’exi-
gence du rapatriement (ibid.). Cette formule ne désigne que l’un des
côtés de la médaille ; l’autre est obligation du fonctionnaire de quitter le
lieu de sa dernière affectation pour remplir les conditions du paiement
de la prime.

30. Deux autres points intéressants méritent d’être soulignés à cet
égard. Le premier est l’échelle progressive utilisée pour calculer le montant
de la prime et le second le maximum de douze ans assigné aux services pris
en considération. On en déduit que l’idée de base était d’aider les fonc-
tionnaires expatriés à reprendre leur carrière après leur départ de l’Orga-
nisation, tâche qui devient de plus en plus difficile à mesure que les années
passent, et non pas de les aider à subsister plus de quelques mois sans
chercher d’autre activité rémunérée. Ainsi la prime n’était pas conçue
comme une somme forfaitaire progressivement gagnée qui serait versée au
moment de la retraite aux fonctionnaires pouvant prétendre au paiement
d’une pension.

IX. LE PROBLÈME DE LA PREUVE : GENÈSE
ET COMPLICATIONS JURIDIQUES

31. L'objectif et la finalité de l'institution ayant été définis, aucune
difficulté n’aurait dû surgir en ce qui concerne la question de la preuve.
Seuls les événements qui ont suivi semblent avoir obscurci le sujet. Ainsi,
en 1952, le secrétaire du CCQA suggéra :

100
DEMANDE DE RÉFORMATION (OP. DISS. LACHS) 422

« on estime que la prime devrait être versée au terme de deux années
de service accompli hors du pays d’origine, que le fonctionnaire soit ou
non effectivement rapatrié et indépendamment des circonstances
dans lesquelles la cessation de service est intervenue (en comprenant la
démission, mais en excluant le renvoi sans préavis) » (CO-ORDI-
NATION/R.124, p. 6).

On fit aussi valoir qu'il arrivait que les fonctionnaires eussent plusieurs
résidences, et que dans ce cas il serait difficile de trancher. Mais il était clair
que ces raisons n'étaient qu’un moyen commode de confirmer un laxisme
administratif, et non pas de déterminer la bonne interprétation du principe
de base. Il est donc peu étonnant que cette proposition n’ait jamais été
incorporée à l’ensemble normatif : le statut et le règlement du personnel
restèrent inchangés.

32. D'autre part, le lien avec le pays d’origine fut réaffirmé en 1964,
quand le Secrétaire général inscrivit dans le statut du personnel une dis-
position spécifiant que le nombre d’années de service ouvrant droit à la
prime de rapatriement serait réduit d’une année pour chaque période de
six mois accomplie dans le pays d’origine, le « crédit » du fonctionnaire
étant, en cas de réaffectation hors du pays d’origine, progressivement ré-
tabli à raison d’une année pour chaque période de six mois accomplie à
l'étranger.

33. En outre, une disposition spéciale — la disposition 104.7 c) — du
règlement du personnel vint stipuler que :

« Lorsque, à la suite d’un changement de ses conditions de rési-
dence, un fonctionnaire peut, de l’avis du Secrétaire général, être
considéré comme résident permanent d’un pays autre que celui dont il
est ressortissant, il peut perdre le bénéfice des indemnités et avantages
suivants : indemnité de non-résident, congé dans les foyers, indemnité
pour frais d’études, prime de rapatriement, paiement des frais de
voyage … lors de la cessation de service...» (Les italiques sont de
moi.)

Ces éléments renforcèrent le lien entre la prime de rapatriement et la
condition du rapatriement à laquelle est subordonnée son versement. Un
fonctionnaire devenu résident permanent d’un autre pays était susceptible
de perdre le droit à la prime. (A mon grand regret, l'avis consultatif passe
sous silence cette disposition.)

34. Le CCQA rappela en 1974 la proposition qu’il avait faite en 1952,
tendant à ce que la prime fût versée, que le fonctionnaire soit effectivement
rapatrié ou non, en réaffirmant cependant que :

« La prime a pour seul but de permettre aux fonctionnaires et à leur
famille de se réinstaller dans leur pays d’origine, et il est manifestement
illogique qu’un fonctionnaire qui reste dans le pays de son dernier lieu
d'affectation bénéficie de la prime.» (CCQA/SEC/325/(PER),
par. 14).

101
DEMANDE DE RÉFORMATION (OP. DISS. LACHS) 423

Néanmoins, s'étant ainsi prononcé, le Comité passa à l’examen des diffi-
cultés pratiques, en invoquant le cas où l’ancien fonctionnaire tournerait
l'obligation qui lui était faite en se rendant d’abord dans son pays d’origine
— ou dans un autre pays — pour revenir ensuite à ses frais dans le pays de
son dernier lieu d’affectation, à l’insu de l’administration.

35. Au fil des années, l'interprétation des conditions de preuves et des
formalités relatives à la « prime de rapatriement » prit un tour encore plus
libéral. L’« obligation de rapatrier » s’élargit pour devenir « l'obligation
d'assumer les frais de retour … dans un lieu situé hors du pays d’affecta-
tion » (circulaire du Secrétaire général, ST/AFS/SGB/94, 1er décembre
1952 ; disposition 109.5 a)). Il fut également admis que « la perte du droit
au paiement du voyage de retour … est sans effet sur le droit à la prime de
rapatriement » (texte actuel de la disposition 109.5 /)). De surcroît, tant les
Nations Unies que d’autres organisations internationales ignorèrent en
pratique la condition de preuve. La pratique s’instaura de verser la prime,
que le fonctionnaire quittât ou non le lieu de sa dernière affectation.
Cependant, il est juridiquement capital que cette pratique, aussi répandue
qu’elle ait pu être, n’ait jamais été incorporée au statut et n’ait pu par
conséquent avoir d’effet normatif. La nécessité d’attester la réinstallation
resta la norme. On en trouve de multiples preuves :

a) la Commission de la fonction publique internationale, chargée de
réexaminer la question de la prime, conclut en 1978 : « Les conditions
ouvrant droit à la prime de rapatriement sont demeurées fondamen-
talement inchangées depuis qu’elles ont été arrêtées pour la première
fois avec effet au 1er janvier 1951.» (A/33/30, par. 179.)

b) M. Quijano, président de la CFPI, fit en 1978 devant la Cinquième
Commission une déclaration très pertinente à ce sujet : « Dans son
étude, dit-il, la Commission s’est aperçue que, dans certains cas, des
primes ont été payées à des fonctionnaires expatriés qui n’avaient
pas quitté le pays de leur dernier lieu d’affectation », ajoutant que
la Commission considérait ce fait comme « injustifiable et anormal »
(A/C.5/33/SR.42, par. 69. Les italiques sont de moi.)

c} quant au rapport de la CFPI de 1978, il conclut en termes formels : tout
en déclarant n’avoir « aucunement intention de voir constituer un
réseau international d’information pour suivre les déplacements des
anciens fonctionnaires » (par. 185), la Commission se dit convaincue
que :

« le versement d’une prime de rapatriement à un fonctionnaire qui
restait en permanence dans le pays de son dernier lieu d'affectation n’était
pas compatible avec l'objet de la prime, et que l’on pouvait également y
voir une discrimination à l'égard des fonctionnaires non expatriés »
(A/33/30, par. 185. Les italiques sont de moi.)

Ainsi, en dépit du laxisme administratif et des propositions faites par
certains organes des Nations Unies et d’autres organisations, il n’est nul-

102
DEMANDE DE RÉFORMATION (OP. DISS. LACHS) 424

lement prouvé que la condition de preuve eût été supprimée en droit (voir
ci-dessus) et que les fonctionnaires eussent acquis un droit au paiement de
la prime sans avoir à attester leur réinstallation.

36. Bien au contraire, vingt-neuf ans après sa définition initiale, la
raison d’être de la prime fut énergiquement réaffirmée. La prime devrait
répondre à son objectif véritable ; on ne connaissait aucun détournement
ni de la prime elle-même ni de son objet et on entendait tarir toute source
d'abus. Quiconque tenterait de faire établir un droit à la prime sans être
rapatrié (ou sans s’être réinstallé) commettrait une interprétation in frau-
dem legis.

37. Même le Tribunal administratif, dans ce jugement qui est l’objet des
délibérations de la Cour, confirme l’absence de toute évolution du droit
depuis 1951, puisqu'il relève, à propos du nouveau régime annoncé par le
Secrétaire général le 22 août 1979, que « pour la première fois, un texte du
règlement du personnel reconnaissait que le droit à la prime de rapatrie-
ment pouvait exister sans que soit attesté le changement de résidence »
(jugement, par. XIII). Le nouveau texte en question (disposition 109.5 f)
du règlement) était le fruit des travaux de la Commission de la fonction
publique internationale, faisant suite à une décision de l’Assemblée géné-
rale. Ce sont ces travaux et leur résultat qu’il convient d’analyser pour
comprendre les motifs de la décision du Tribunal.

X. EXAMEN DE LA RESOLUTION 33/119 ET DE LA DISPOSITION 109.5 f}
DU RÈGLEMENT DU PERSONNEL, ET DE LA GENÈSE DE CES TEXTES

38. J’aborde maintenant le dernier chapitre de l’histoire de l'élaboration
des règles applicables et, ce faisant, je suis bien obligé de constater qu'après
avoir poussé l’analyse aussi loin dans les chapitres précédents la Cour
n’accorde que peu d'attention à l'élaboration des deux résolutions de
PAssemblée générale qui, en l'espèce, constituent les éléments décisifs. Elle
garde en particulier le silence sur les preuves de lintention réelle de
l’Assemblée générale, que les comptes rendus font apparaître avec tant de
clarté. Par la résolution 33/119, PAssemblée générale décida que «le
paiement de la prime de rapatriement aux fonctionnaires qui peuvent y
prétendre » serait « subordonnée à la présentation ... de pièces attestant
leur changement effectif de résidence, selon les modalités qui seront établies
par la Commission [de la fonction publique internationale] » (les italiques
sont de moi). Le passage souligné traduit la réaction de Assemblée devant
la recommandation figurant au paragraphe 186 du rapport de la CFPI à la
trente-troisième session (A/33/30), tendant à « subordonner le versement
de la prime de rapatriement à la signature, par le fonctionnaire, d’une
déclaration attestant que l’intéressé n’a pas l’intention de demeurer en
permanence dans le pays de son dernier lieu d’affectation ». Par contre, la
résolution ignore la suggestion contenue au même paragraphe selon
laquelle « le CCQA devrait convenir d’une mesure transitoire commune »
en faveur des fonctionnaires qui auraient pu prévoir de ne pas changer de

103
DEMANDE DE RÉFORMATION (OP. DISS. LACHS) 425

lieu de résidence à leur cessation de service en présumant qu’ils recevraient
la prime.

39. La réaction de l’Assemblée fut de ne pas accepter la signature d’une
déclaration d’intention comme moyen de preuve nécessaire du droit au
paiement mais néanmoins, considérant que la Commission avait apparem-
ment approuvé (au paragraphe 185 précité du même rapport) le principe de la
réinstallation effective comme condition indissociable du paiement, de s’en
remettre à elle pour déterminer quels moyens de preuve seraient suffisants.
Il ressort donc clairement du texte de la résolution 33/119 de l’Assemblée
générale, examiné à la lumière des commentaires de ses coauteurs à la
Cinquième Commission, que la Commission de la fonction publique
internationale était chargée par l’Assemblée d’une tâche précise et très
limitée, consistant strictement à définir les conditions de preuve de la
réinstallation effective qui permettraient désormais de vérifier le fait même
du rapatriement (interprété, le cas échéant, avec souplesse). Les termes
« selon les modalités » ne conféraient pas à la CFPI le pouvoir de fixer les
conditions ouvrant droit à la prime — l’Assemblée générale l’avait déjà fait.
La Commission n’avait pas a fortiori compétence pour prévoir des excep-
tions et scinder le personnel en deux catégories différentes. Sa tâche se
bornait à définir les moyens de preuve acceptables, les délais et les moda-
lités de leur présentation, etc. Loin de s’en tenir à ce mandat, la Commis-
sion à établi une proposition qui en déformait l’objet. La répartition des
fonctionnaires expatriés en deux catégories, l’exemption consentie à un des
deux groupes — de loin le plus important —, et la fixation d’une date
artificielle — le ler juillet 1979 — comme critère de la distinction entre les
deux étant de toute évidence contraires à la volonté de l’organe législatif, la
réaction énergique de l’Assemblée est parfaitement compréhensible. Il
apparut que la Commission, pour ce qui concernait l’écrasante majorité
des fonctionnaires en activité du Secrétariat, était revenue sur les argu-
ments qu'elle avait présentés à l’Assemblée dans son propre rapport
(A/33/30), avait ignoré la base de ses propres recommandations (dont la
dernière n’avait posé rien de plus qu’une « présomption » qu’elle s’effor-
çait maintenant de transformer en droit), et qu’en décidant d'introduire un
régime transitoire, elle avait outrepassé les limites de la délégation de
pouvoir que lui avait consentie l’Assemblée. Il ne pouvait en effet faire de
doute que, par la résolution 33/119, l’Assemblée avait entendu appliquer
la nouvelle — bien qu’intrinséquement elle eût toujours existé — condition
de preuve à fous les « fonctionnaires qui peuvent ... prétendre » à la prime,
ce qu’elle confirma en adoptant la résolution 34/165.

40. On peut à la rigueur soutenir que le mandat général de la CFPI
Yautorise à mettre en vigueur (par l’intermeédiaire des chefs des adminis-
trations) des dispositions transitoires permettant de résoudre des cas
pénibles, d’éviter des anomalies et de préserver des droits acquis. En ce qui
concerne ces derniers, je dirai pour le moment qu'il s’agit d’une question de
droit à indemnité ou à prestation et que le statut de la CFPI (voir l’ar-
ticle 11) ne lautorise pas à légiférer en pareille matière dans le cadre de
Particle 10 c), qui place notamment la prime de rapatriement sous l’auto-

104
DEMANDE DE REFORMATION (OP. DISS. LACHS) 426

rité directe de l’Assemblée générale. Quoi qu’il en soit, à supposer même
que la CFPI puisse adopter des dispositions transitoires, est-il concevable
qu’elle le fasse de manière à exempter de l’application d’une décision de
l'Assemblée générale la grande majorité de ceux auxquels l’Assemblée
entendait l'appliquer ? La Commission n’a pas de pouvoir implicte à cet
égard, car il ne faut pas oublier que les pouvoirs implicites d’un organe se
limitent à ceux qui, bien que n’étant pas expressément énoncés dans son
statut, lui sont conférés « en tant qu’essentiels à l’exercice [de ses] fonc-
tions » (C_LJ. Recueil 1949, p. 182). Par rapport à la résolution 33/119, la
Commission avait pour seule mission d’établir les modalités selon les-
quelles les pièces attestant la réinstallation seraient considérées comme
suffisantes ou acceptables, pour tous les fonctionnaires pouvant prétendre
à la prime.

41. Confronté aux décisions « publiées » par la CFPI, qui établissaient
une distinction injustifiée entre deux catégories de fonctionnaires, le
Secrétaire général, agissant en vertu de la disposition 112.2 du règlement
du personnel et ayant présent à l’esprit le chapitre XII du statut du per-
sonnel, a amendé la disposition 109.5 et fait rapport à l’Assemblée géné-
rale. Le nouvel alinéa f) contredisait donc la résolution 33/119 aussi bien
dans sa lettre que dans son esprit.

42. Au paragraphe 23 de son rapport de 1979 (A/34/30) la CFPI,
expliquant les changements introduits, a déclaré qu’elle

« avait envisagé la nécessité de prévoir éventuellement une disposition
spéciale dans le cas des fonctionnaires qui pouvaient compter recevoir la
prime en vertu de la réglementation actuelle mais cesseraient d’y avoir
droit en application de la nouvelle réglementation. La Commission à
appris que les conseillers juridiques de plusieurs organisations avaient
étudié la question et étaient parvenus à la conclusion que tout droit
acquis par un fonctionnaire ne pouvait être remis en question rétroacti-
vement par une modification du règlement ; toutefois, l'exercice de
tous nouveaux droits prenant effet après la date de la modification
serait assujetti au respect de la nouvelle condition. » (Les italiques sont
de moi.)

Cette déclaration, assez anodine en apparence, considère le problème
résolu et dissimule des arguments très fallacieux. Tout d’abord, il est
possible que certains fonctionnaires aient compté recevoir la prime, mais ce
n’est pas en vertu de la réglementation existante, mais uniquement de la
pratique extra-juridique, qu’ils pouvaient nourrir cet espoir. En second
lieu, le fait d’exiger la preuve de la réinstallation n’était pas une condition
« nouvelle » mais une condition inhérente à la nature même de la prime :
aussi ne pouvait-elle, a fortiori, affecter le régime juridique du versement de
la prime, sauf dans la mesure où elle explicitait ce qui avait été tacite
jusque-là. La CFPI contredit pour finir son rapport précédent suivant
lequel «les conditions ouvrant droit à la prime de rapatriement sont
demeurées fondamentalement inchangées depuis … 1951» (A/33/30,

105
DEMANDE DE RÉFORMATION (OP. DISS. LACHS) 427

par. 179), pour ne pas mentionner la déclaration de son propre prési-
dent :

« La Commission estime ... qu’il n’y a pas lieu de verser une prime de
rapatriement à un fonctionnaire qui, après la cessation de service,
demeure dans le pays de son dernier lieu d'affectation et n’a donc pas
engagé les dépenses de déménagement et de réinstallation que la prime
est censée couvrir. » (A/C.5/33/SR.32, p. 12.)

43. Il y a souvent des avantages à changer de perspective. Mais un
aspect beaucoup plus grave de cette inconstance est que la CFPI, non
seulement a agi à l’encontre de son opinion antérieure, mais qu’elle a
excédé ses pouvoirs, en dépit de la volonté claire et sans équivoque de
l'Assemblée générale. Elle a en effet défini la substance des décisions
publiées par elle le 6 avril 1979 dans le document CIRC/GEN/39 comme
représentant des « modifications aux modalités d’octroi de la prime de
rapatriement ... apportées ... en application du paragraphe 4 de la partie IV
de la résolution 33/119 de l’Assemblée générale ». Aux paragraphes 38 et
39 ci-dessus, je crois avoir amplement démontré que le texte invoqué ne
confère pas ce large mandat. Et surtout, la Commission n’avait aucun
pouvoir d’assortir d’exceptions la décision de l’Assemblée, qui était conçue
pour s’appliquer à tous les fonctionnaires pouvant prétendre à la prime.
Elle n’avait qu’un pouvoir délégué pour accomplir la tâche limitée consis-
tant à définir, comme je l’ai dit, les modalités de preuve, et une telle
délégation de pouvoir doit s’interpréter restrictivement. La Commission a
apparemment consulté des juristes, mais, ayant reçu leur avis, elle n’avait ni
le pouvoir ni l'autorité d’agir comme elle a agi : elle aurait dû solliciter de
nouvelles instructions de l’Assemblée générale, ce qu’elle n’a pas fait. Le
Secrétaire général avait vraisemblablement conscience de cette situation.
Pourtant la disposition 109.5 f), viciée dès l’origine, est restée en vigueur
jusqu’à ce que l’Assemblée générale reprenne la question à la session
suivante et abroge la disposition.

XI. LA RESOLUTION 34/165 ET SES SUITES

44, Dès que l’Assemblée générale a pu constater à quel point les amen-
dements à la disposition 109.5 étaient contraires au but même de la tâche
qu’elle avait confiée à la Commission qui en était l’auteur, elle a réagi, ce
qui n’est pas surprenant, pour mettre fin 4 une situation anormale, en
adoptant le 17 décembre 1979 ia résolution 34/165, devant prendre effet
au début du mois suivant (soit quinze jours plus tard) qui se trouvait être
aussi le début de l’année civile. En conséquence, le Secrétaire général a
abrogé l’éphémère disposition 109.5 f).

45. M. Mortished ayant présenté sa demande après cette abrogation
suivie de l'adoption d’une nouvelle disposition correspondant à la nouvelle
résolution de l’Assemblée générale, le Secrétaire général lui a refusé le
versement de la prime de rapatriement quand il n’a pas produit les justi-
fications nécessaires.

106
DEMANDE DE RÉFORMATION (OP. DISS. LACHS) 428

XII. LA FAÇON DONT LE TRIBUNAL A TRAITÉ D’IMPORTANTES QUESTIONS
DE DROIT

46. Ayant compétence pour résoudre les différends relatifs aux nomi-
nations et aux conditions d’emploi des fonctionnaires des Nations Unies,
le Tribunal administratif des Nations Unies doit constamment appliquer
et interpréter les dispositions du statut et du règlement du personnel. A
l’époque où l’Assemblée générale étudiait la création du Tribunal, on y a
exprimé l’idée prudente que :

« Le Tribunal serait tenu de respecter le droit qu’a l’Assemblée
générale d’apporter au statut du personnel toutes les modifications et
retouches que la situation pourrait demander. Il a été bien entendu que
le Tribunal prendrait en considération l'intention qu’a l'Assemblée
générale de ne pas permettre que se créent des droits acquis qui
seraient de nature à l'empêcher de prendre des mesures qu’elle con-
sidérerait comme nécessaires. » (Documents officiels de l’Assemblée
générale, quatrième session, séances plénières, annexes, point 44 de
l'ordre du jour, doc. A/1127, p. 187, par. 9.)

Le rapport pertinent de la Cinquième Commission ajoutait :

« Aucun membre de la Commission ne s’est élevé contre ces inter-
prétations, mais le représentant de la Belgique a exprimé l’avis que le
texte du statut ferait autorité et qu’il appartiendrait au Tribunal de
linterpréter. » ({bid.)

Ainsi, ces « interprétations » de la responsabilité du Tribunal eu égard aux
intentions de l’Assemblée ont été quasi unanimes. La présente affaire pose
avant tout la question de savoir si, dans son jugement n° 273, le Tribunal a
tenu compte de ces exigences. Il les a peut-être méconnues et a ainsi
commis une erreur dans le domaine du droit qu’il devait appliquer.

47. Dans son jugement n° 273, le Tribunal administratif se préoccupe à
divers moments des pouvoirs de l’Assemblée générale et du Secrétaire
général et de leurs relations mutuelles, et en établit les coordonnées géné-
rales au paragraphe III, par référence aux articles 7, 97 et 101 de la Charte.
Au paragraphe V, il prend acte du but et de la portée essentielle de l’éta-
blissement de la Commission de la fonction publique internationale et
reconnaît que la « CFPI n’a pas compétence pour prendre des décisions
directement applicables aux membres du personnel » (les italiques sont de
moi).

48. Bien que le Tribunal ne le dise pas expressément, il semble laisser
entendre (au paragraphe XIV) que, parce que l’Assemblée n’a pas contesté
la validité formelle des amendements du Secrétaire général, elle se trouve
frappée d’une sorte d’estoppel, l’'empêchant de conclure que leur substance
était défectueuse. Mais, d’après ce qui ressort du jugement lui-même, on

107
DEMANDE DE RÉFORMATION (OP. DISS. LACHS) 429

voit difficilement comment l’Assemblée aurait pu agir autrement. La
méthode consistant à adopter la partie pertinente de la résolution 34/165
était en fait la façon la moins brutale, pour l’Assemblée, d’exercer son
pouvoir inhérent de contrôle du Secrétaire général sans manifester trop
clairement la vigueur de sa désapprobation de l’action de la Commis-
sion.

49. Je me rends bien compte que le Tribunal administratif a pu avoir
quelque scrupule à dire que la procédure par laquelle la CFPI a amené le
Secrétaire général à adopter la règle 109.5 f) n’était pas celle que prévoyait
la résolution 33/119 — ou ne l'était qu’en apparence. Je peux également
comprendre l’argument suivant lequel le Tribunal doit prendre le règle-
ment du personnel tel qu’il est. Mais comme la disposition dont il s'agissait
découlait directement d’une résolution de l’Assemblée générale et avait été
rédigée par délégation de pouvoir, on aurait pu s’attendre à ce que le
Tribunal en contrôle le pedigree. En fait, et comme toutes les circonstances
qui entourent cette affaire très exceptionnelle ont dû en persuader le
Tribunal, l’Assemblée générale elle-même a désavoué la progéniture qu’on
lui attribuait.

XIII. DROITS ACQUIS

50. Je n’ai pas l’intention de m’attarder sur cette question. En vérité,
tout droit valablement et dûment créé et obtenu en vertu des règles d’un
ordre juridique particulier peut revêtir le caractère d’un « droit acquis ». La
définition de droits semblables, ou plutôt la détermination de leur étendue
dans la plupart des domaines, devient de plus en plus difficile dans un
monde où les droits et obligations mutuels changent fréquemment. En fait,
il y a toujours eu là un problème délicat. Toutefois, puisque le statut du
personnel et le jugement du Tribunal administratif traitent de la question,
il est difficile de l’éluder. Il était tout à fait naturel que M. Mortished
revendiquat un tel droit, afin de démontrer que lui-même et d’autres
fonctionnaires de la même catégorie jouissaient d’un « droit acquis » avant
l'adoption du nouvel alinéa f) de la disposition 109.5. Ce n’est cependant
pas là le « droit acquis » reconnu par le jugement du Tribunal administratif
(par. XVI).

51. Le Tribunal, comme on l’a vu, reconnaît en effet que, avec l’adop-
tion de la disposition 109.5 f), « pour la première fois, un texte du règle-
ment du personnel reconnaissait que le droit à la prime de rapatriement
pouvait exister sans que soit attesté le changement de résidence »
(par. XIII). Si cette affirmation est exacte, il faut que ce soit la clause qui ait
créé le droit ; dans ce cas le droit n’existait pas auparavant et le raison-
nement tiré d’une pratique trentenaire n’est guère probant ; il ne joue plus
qu'un rôle d'appoint. Si l’alinéa f) a créé le droit — et le Tribunal a conclu
que ce droit est devenu un droit acquis de M. Mortished — alors le texte que
jai cité au paragraphe 46 acquiert une grande pertinence.

52. En toute hypothèse, la conclusion relative à lexistence d’un droit

108
DEMANDE DE REFORMATION (OP. DISS. LACHS) 430

acquis en la présente espéce ne satisfait pas selon moi aux conditions
requises. J’espère avoir montré, à la section VIII ci-dessus, que le rapa-
triement effectif, notion bientôt élargie pour englober la réinstallation
dans un pays autre que celui du dernier lieu d’affectation, était une con-
dition de base du versement de la prime.

53. Le fait que le Secrétaire général se soit abstenu d’exiger la preuve de
la réinstallation pendant les trente ans où des primes ont été versées n’était
dû qu’à une dérogation de caractère discrétionnaire — justifiable dans la
mesure où le Secrétaire général avait affaire à d’anciens fonctionnaires
responsables. Mais cette pratique n’a donné naissance à aucun droit
acquis, car la réinstallation demeurait une condition essentielle et la preuve
en restait exigible, de sorte que les expectatives que la pratique a pu susciter
étaient contraires à l'essence même de l'institution. L'initiative de la CFPI
qui est à l’origine de l'introduction de la disposition 109.5 f) procédait donc
d’une conception erronée. En fait, le Secrétaire général a montré qu’il en
avait conscience quand il a dit au Tribunal :

«Il ne pouvait être porté atteinte à l’autorité dont est investie
l’Assemblée générale par l’article 101 de la Charte en adoptant une
définition des « droits acquis » allant jusqu’à englober les conditions
d'attribution d’une prime de rapatriement. » (Réplique du défendeur,
par. 26.)

Dès que la disposition a été annulée, le caractère intrinsèquement discré-
tionnaire de la dérogation serait apparu clairement si la clause d} n’avait
pas eu pour effet immédiat de l’éliminer.

54. Indépendamment de cela, le pouvoir discrétionnaire du Secrétaire
général dont témoigne la disposition 104.7 c) précitée subsiste, ce qui lui
permet de cesser de verser la prime à tels ou tels fonctionnaires. Voilà un
autre obstacle sérieux à la création d’un « droit acquis »! Selon moi, au
paragraphe XVI du jugement n° 273, le Tribunal administratif des Nations
Unies a commis une erreur au sujet de la disposition applicable, en par-
ticulier pour ce qui est de la volonté de l’Assemblée générale.

55. La Cour reconnaît (au paragraphe 74) que les opinions peuvent
différer quant à ce qui constitue un droit acquis et quant à savoir si
M. Mortished pouvait se prévaloir d’un tel droit ; toute la question des
droits acquis est néanmoins délibérément laissée de côté dans l’avis.
Cependant toute la procédure devant le Tribunal et devant la Cour porte
sur le préjudice qui résulterait de la méconnaissance d’un droit acquis due à
l'application d’une disposition du règlement du personnel fondée sur une
résolution de l’Assemblée générale. Si une décision d’un organe des
Nations Unies entraîne un préjudice, la disposition correspondante de la
Charte se trouve indubitablement en cause, d’où la nécessité de résoudre la
question des droits acquis sans devoir rouvrir le procès. On peut donc
difficilement accepter la manière dont la Cour aborde le problème, qui
revient à essayer d’assimiler deux procédures différentes : celle qui con-
siste à « rouvrir le procès » et la « réformation », et cela bien que la Cour

109
DEMANDE DE RÉFORMATION (OP. DISS. LACHS) 431

soit parfois « appelée à examiner la décision au fond », notamment dans
des cas de cette nature (C.I.J. Recueil 1973, p. 188, par. 48). En l’espèce la
Cour n’a même pas voulu examiner si une mise en œuvre d’une décision
d’un organe législatif contraire à la volonté de cet organe peut donner
naissance à un « droit acquis ». D’après moi, et en particulier si la décision
est appliquée contrairement au but précis que Pinstitution avait au départ
— et qui n’a jamais fondamentalement changé — la création d’un tel droit
est une impossiblité, et la Cour aurait dû le dire.

56. La question complémentaire de la rétroactivité — qui ne devrait
prêter à aucun doute — ne se pose pas, pour la simple raison que les
fonctionnaires qui avaient droit à bénéficier de la disposition 109.5 f) Pont
fait aussi longtemps qu’elle était en vigueur, c’est-à-dire jusqu’au 1er jan-
vier 1980. Le régime de la disposition résultant de la résolution 34/165 de
l'Assemblée générale s’est appliqué à tous les autres. On peut certes sou-
tenir que M. Mortished a accumulé des crédits au cours de ses nombreuses
années de service à l'Organisation des Nations Unies, mais il n’est devenu
bénéficiaire de la prime qu’à la fin de son service, c’est-à-dire en avril 1980.
De plus — il convient de le rappeler — il ne s’agit pas ici d’un bénéfice ou
avantage « revenant au fonctionnaire pour les services rendus avant l’en-
trée en vigueur de l’amendement » (jugement du TANU n° 82, par. VII)
mais d’un bénéfice ou avantage lié à l'obligation de se « réinstaller »,
c’est-à-dire destiné à atténuer les difficultés d’un changement d’établisse-
ment, question qui ne se pose qu’au moment de la cessation de service. Le
droit au versement n’a donc aucun caractère rétroactif.

57. Quant à l'excès de compétence, je ne pense pas qu’on puisse con-
sidérer que le Tribunal administratif ait prêté le flanc à cette accusation. Le
Tribunal à pris soin de ne pas contester la validité ni la légalité d’une
résolution de l’Assemblée générale, du fait qu’il est parti du droit acquis
qu’il reconnaissait à M. Mortished. Bref, je pense comme la Cour qu'il
n’y a aucun motif pour conclure que le Tribunal a outrepassé sa compé-
tence.

58. Pour finir, je regrette qu’une série d’erreurs aient été commises —
notamment une erreur de droit concernant les dispositions de la Charte — y
compris la mauvaise interprétation que la Commission de la fonction publi-
que internationale a fait de la volonté claire — et pas seulement de l’inten-
tion — du législateur (l’Assemblée générale des Nations Unies) et de son
propre mandat, et la reconnaissance de la création de « droits acquis »
supposés. Cela a entraîné l’émergence d’une règle mal conçue et que le
législateur, une fois informé, a rapidement rapportée.

XIV. CONSIDÉRATIONS GÉNÉRALES

59. J'ai ouvert mes observations sur la présente affaire par quelques
réflexions sur le règlement des litiges dans les organisations internationales
etje voudrais conclure en évoquant le même sujet sous l’angle des fonctions
des tribunaux administratifs. De fait, dès l’origine la Cour a été concernée
de très près par cette question et elle a indiqué quelles lui paraissaient être

110
DEMANDE DE RÉFORMATION (OP. DISS. LACHS) 432

la nature et l'opportunité des fonctions susceptibles d’être exercées par les
diverses instances intéressées. Au vu des observations faites par la Cour en
1954, le statut du Tribunal administratif des Nations Unies a été modifié et
l'Assemblée générale a institué l’organe subsidiaire appelé Comité des
demandes de réformation, en le chargeant de fonctions non judiciaires
mais consistant à faire un « tri ». La Cour a eu l’occasion de formuler des
observations sur cette procédure. En 1956 elle a examiné l’article XII du
statut du Tribunal administratif de l'Organisation internationale du Tra-
vail et elle a pu, du même coup, rechercher si, dans un tel contexte, et du fait
qu’elle devait « rester fidèle aux exigences de son caractère judiciaire »
(C.LJ. Recueil 1956, p. 84), son Statut et ses fonctions l’empéchaient de
donner suite à une requête pour avis consultatif. C’est en 1973 seulement
que la Cour a eu à examiner les conséquences d’une participation à la
procédure instituée par l’article 11 du statut du Tribunal administratif des
Nations Unies. Dans l'affaire Fas/a dont il s’agissait, elle s’est une fois de
plus souvenue des termes facultatifs de l’article 65, paragraphe 1, du Statut
et du droit qui en découle de refuser, dans certaines circonstances, de
répondre aux questions dont elle est saisie. Dans l’ensemble elle a exprimé
les mêmes inquiétudes générales qu'en 1956; mais des reproches plus
précis ont été adressés à la façon mystérieuse dont fonctionne le Comité.
La Cour n’en a pas moins souligné dans un obiter dictum que le Comité
devait appliquer des normes cohérentes dans son appréciation des de-
mandes, qu’elles émanent de fonctionnaires ou d’autres sources. Bref, en
1973, la Cour a donné suite à la requête malgré les graves incertitudes
qu'inspiraient à un grand nombre, sinon à la totalité de ses membres, la
nature essentiellement hybride du système et les modalités de son appli-
cation.

60. Toutefois, comme l'avis consultatif le souligne, la présente affaire
diffère de celle de 1973, car la demande a été présentée par un Etat
Membre, de sorte que les aspects de l’égalité des parties et de la cohérence
des critères appliqués par le Comité se posent sous une forme aiguë. En
outre, alors que dans l'affaire Fasla la transcription des débats du Comité
n'avait pas été mise à la disposition de la Cour, elle l’a été en l’espèce mais,
comme l’indique l’avis, elle fait apparaître des irrégularités telles que la
Cour ne saurait les ignorer. I] est donc impossible de ne pas s'inquiéter des
inégalités de traitement manifestes qui ont caractérisé la procédure sur les
deux plans de la théorie et de la pratique. La procédure de réformation
comporte d’ailleurs intrinsequement un dilemme. Ce fait gênant a inspiré
une allusion discrète à la Cour, qui a dit en 1973 « que la procédure de
reformation établie à l’article 11... n’est pas exempte de difficulté » (C.L.J.
Recueil 1973, p. 183, par. 40). Je rappelle que, tout en partageant alors
l'opinion de la Cour, je suis allé beaucoup plus loin en écrivant :

« Il n’y aurait guère d’intérêt peut-être à signaler ce problème s’il ne
devait y avoir à l’avenir d’autre choix qu’entre un contrôle judiciaire
du genre de celui qu'offre la présente procédure et une absence totale
de contrôle judiciaire. » (bid, p.214.)

11]
DEMANDE DE RÉFORMATION (OP. DISS. LACHS) 433

Mon souci était qu’on améliore sérieusement le système existant et qu’on le
révise pour adopter une méthode « plus efficace et exempte de difficulté ».
Je ne voyais « aucune raison impérative, ni en droit ni en fait, pour laquelle
Padoption d’une meilleure méthode ne pourrait être envisagée » (ibid.
p. 214). L'affaire actuelle confirme largement la nécessité d’une telle ré-
forme, et je suis heureux de constater que la Cour, dans le présent avis,
formule quelques observations dans ce sens. En réitérant mes idées, j’ai
conscience de la nécessité d’apporter à la procédure des modifications
radicales.

61. Dans la même perspective, j’avais fait une observation il y a neuf
ans au sujet de la « différence qui existe entre les deux procédures de
réformation, celle que prévoit l’article XII du statut du Tribunal admi-
nistratif de POIT et celle qu’établit l’article 11 du statut du Tribunal ad-
ministratif des Nations Unies » (ibid.). Sai regretté les disparités entre les
protections accordées aux fonctionnaires des différentes organisations
internationales. La situation qui en résulte devrait appeler en effet de
très sérieuses réserves, car elle est dépourvue de fondement rationnel.
Presque toutes les organisations qui ont accepté la compétence du Tri-
bunal administratif de l'OIT appartiennent à la famille des Nations
Unies, et on voit mal ce qui pouvait expliquer, et encore moins justifier,
que la protection accordée à une catégorie de fonctionnaires diffère
de celle dont d’autres bénéficient. Aussi ai-je plaidé en faveur d’une
meilleure coordination et de l'application de procédures uniformes. Qui
pourrait douter qu'il soit nécessaire d’assujettir le personnel employé par
l'Organisation des Nations Unies et par les nombreuses autres organi-
sations relevant de la même famille de la fonction publique internatio-
nale à un régime uniforme et à la même protection juridique ? L’établisse-
ment de la Commission de la fonction publique internationale, chargée
d'élaborer un système et un statut uniformes pour le personnel des orga-
nisations, le transfert assez fréquent de fonctionnaires d’une organisation
à une autre, constituent des facteurs importants traduisant une ten-
dance à l’uniformité. La contrariété de deux déclarations faites par
les deux tribunaux sur le même sujet ne fait que souligner cette nécessité et
le danger d’une telle situation risque de s’aggraver avec le passage du
temps.

62. De plus, j'estime qu’à long terme l’objectif consistant à assurer une
égale protection à tous les membres de la fonction publique internationale
serait plus facile à atteindre si les deux tribunaux étaient fondus en un seul,
qui, situé en un lieu aisément accessible, prendrait sous son égide toutes les
personnes employées par les organisations internationales de la famille des
Nations Unies et peut-être d’autres encore. Je trouve une confirmation de
ce projet dans la déclaration de l’Assemblée générale aux termes de
laquelle le Secrétaire général et le Comité administratif de coordination
devraient « étudier la possibilité de faire en sorte qu’il n’y ait qu’un seul
Tribunal administratif pour l’ensemble du système des Nations Unies »
(voir Assemblée générale, résolutions 33/119 et 34/438). Les travaux sur ce
sujet devraient offrir l’occasion d’étudier aussi l’éventuelle unification des

112
DEMANDE DE RÉFORMATION (OP. DISS. LACHS) 434

procédures du Tribunal administratif des Nations Unies et du Tribunal
administratif de l'OIT, ainsi que de remédier à certaines imperfections des
statuts actuels des deux tribunaux, en vue de renforcer le système com-
mun.

63. Conformément à ces résolutions, des consultations se sont déroulées
entre les représentants des organisations ayant accepté la juridiction de
lun ou l’autre des deux tribunaux. L'idée elle-même n’est pas nouvelle
et le premier président du Tribunal administratif des Nations Unies,
Mere §. Bastid, l'avait évoquée. On aurait pu espérer en fait que l’appa-
rition de l'Organisation des Nations Unies entrainerait l’établissement
d’une juridiction unique, mais cela ne s’est pas produit.

64. Dans ces consultations et dans les rapports il est fait état de diffi-
cultés graves qui s’opposeraient à l'institution d’un tribunal unique et il est
proposé d'établir, au lieu de celui-ci, « quelque système institutionnel
commun ». Mais j'espère voir mettre un terme à la tendance néfaste qui
conduit à multiplier les organes chargés de fonctions semblables ou même
identiques et à accroître la bureaucratie internationale. Sans aborder le do-
maine de considérations pratiques dont je n’ai pas à entreprendre l’étude,
j'estime qu’un tribunal administratif unique pourrait vraiment résoudre
les problèmes qui se posent à toutes les organisations, même si elles ne
relèvent pas du système des Nations Unies. Ainsi se concrétiserait, dans un
domaine pratique parmi d’autres, l’idée directrice qui a inspiré l'institution
de la Commission de la fonction publique internationale.

65. En Pespéce, je maintiens donc les idées que j'avais exprimées il y a
neuf ans et je les amplifie à la lumière de l’expérience acquise depuis lors : il
faudrait modifier considérablement la procédure et les garanties, aboutir à
la fusion des tribunaux. Tout cela devrait permettre de mettre sur pied un
système bien conçu et fonctionnant convenablement afin de garantir que la
justice soit vraiment rendue et qu’elle le soit selon des normes universelles.
Cela permettrait peut-être aussi de réexaminer et consolider le droit
interne des organisations internationales afin de surmonter les contradic-
tions et les lacunes que l’on relève dans les statuts et règlements des divers
systèmes.

(Signé) Manfred Lacus.

113
